Case 4:19-cv-03723 Document 1-3 Filed on 09/27/19 in TXSD Page 1 of 24




        EXHIBIT B
Case 4:19-cv-03723 Document 1-3 Filed on 09/27/19 in TXSD Page 2 of 24




   EXHIBIT B-1
9/24/2019                               Office of1-3
                 Case 4:19-cv-03723 Document     Harris County
                                                        Filed District Clerk - Marilyn
                                                               on 09/27/19         in Burgess
                                                                                       TXSD Page 3 of 24

  HCDistrictclerk.com                  MORONEZ, MARIA vs. STATE FARM LLOYDS                                              9/24/2019
                                       Cause: 201959596  CDI: 7   Court: 133

  DOCUMENTS
  Number            Document                                                                          Post Date              Pgs
                                                                                                      Jdgm
  87239280          Defendant Original Answer                                                               09/23/2019       6
  87159430          Citation                                                                                09/13/2019       2
  86811386          Plaintiff's Original Petition                                                           08/26/2019       9
   ·> 86811387      Request for Issuance of Service                                                         08/26/2019       1

  86862096          Civil Process Pick-Up Form                                                              08/26/2019       1




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=UKkHmYAZ6LavN4HcdHj64VcklArJgaiBMknpgAC3yvYGqTflKPeaTyLLG…   1/1
Case 4:19-cv-03723 Document 1-3 Filed on 09/27/19 in TXSD Page 4 of 24




   EXHIBIT B-2
      Case 4:19-cv-03723 Document 1-3 Filed on 09/27/19 in TXSD Page 5 of 24

                                                                                                          8/24/2019 10:22 AM
                                                                                Marilyn Buryess - Distiict Clerk Harris Counly
~                                                                                                    Envelope No. 36249271
                               2019-59596 / C®u rto 133                                                      By: Nelson Cuero
                                                                                                  Filed: 8126/2019 12:00 AM

                                       CAUSE NO.

     MARIA MORONEZ,                                §              IN THE DISTRICT COLIRT OF
      Plcrilrtiff                                  §
                                                   §                    HARRIS COUNTY, TC:XAS
     V.                                            ti

                                                   fi                         JUDICIAL, DIS'TRIC'T
     STATE FAR1Vl LLOYDS                           §
       Deferrdan!                                  §                      JURI' TRIAL DEli9AND

                                PLAINTIFF'S ORIGINAL PETITION

    TO THE HONORABLE JUDGE OF SAID COURT:

           COMES NOW PLAINTIFF Maria Moronez ("Plaintiff') and files this Orijinal Petition

    against State Fartn Lloyds ("Defendant") and, in support thereo£ would respectfully .show the

    Court the following:

                                                    I.
                           DISCOVERY CONTROL PLAN ANll M0NETARY RELIEF


            I.     Plaintiff intends to conduct discovery under Level 2. Tex. R. Civ. P. 190.3.

           2.      Plaintiff seeks nionetary relief over $200,000 but not rnore than $1,000,000.00,

    including damages of any kind, penalties, costs, expenses, pre-judgment interest, and attorney's

    fees. Tex. R. Civ. P. =I7(c)(4).

                                                   II.
                                        CONDITIONS PRECEDENT


           3.      Pursuant to Tex. R. Civ. P. 54, Plaintiff asserts that all conditions precedent to

    recovery have been performed or have occurred.

                                                   Il i.
                                   PARTIES, JURISDICTION ANll VENUE
  Case 4:19-cv-03723 Document 1-3 Filed on 09/27/19 in TXSD Page 6 of 24




                                            A.     PARTIES.

       4.      Plaintiff Maria Moronez is a Texas resident(s), wlio resicies at 638 Sulphur St.,

Harris County, Houston, Tx 77034.

       5.      Defendant State Farm Lloyds is an insurance company doing business in the State

of Texas, which may be served through Corporation Service Company at 2 11 East 7th Street Suite

620 Austin, TX 78701 -3218. As it relates to the event giving rise to this Petition, Plaintiff invokes

the right to institute this suit a~ainst any entity that was conducting business using the assumed or

common name of State Farm Lloyds. Pursuant to Tex. R. Civ. P. 28, Plaintiff moves the Court to

or-der Defendant to substitute its true name if different from the name statecl herein.

                                       B.        JURiSDICTiON.

        6.     The Court has subject matter jurisdictiori over this cause of action because it

involves an amount in controversy in excess of the minimum jurisdictional limits of the Court.

        7.      The Court has botli general and specific personal jurisdiction over Defendant. Tlie

Court has general jurisdiction over Defendant, as Defendant has sufficient minimum cotitacts with

and within this State and lias purposefully availed itself of the privileae of conducting activities

within this State, thus involcing the benefits, protections, and obligatioiis of this State's la«-s.

Defendant's contacts with this State, whicli are continuous and systematic, include doing business

in Texas, selling and deliverina insurance products in Texas, entering into contracts for insurance

in Texas witli Texas residents, insuring property located in Texas, under-writing insurance policies

in Texas, accepting policy preniiums in Texas and adjusting insurance claims in Texas. This

activity was not the unilateral activity of anotlier party or a third person.

        8.      Defendant's contacts with Texas, relied upon by Plaintiff, were purposeful and

were not random, foi-tuitous, or attenuated, and are thus subject to tlie jiirisdiction of this State in
  Case 4:19-cv-03723 Document 1-3 Filed on 09/27/19 in TXSD Page 7 of 24




suits based on its activities. The Court lias jurisdiction over Defendant because: (1) Defenciant

purposefully availed itself of the benefits of conducting activities in Texas, and (2) the caiise of

action arises froni or relates to those contacts or activities.

        9.      The Court has specific jurisdiction over this matter as it involved the execution,

performance, and breach of a Texas insurance contract with Plaintiff, who is a Texas resident, witii

regards to an insured risk and/or property located in Texas. As a matter of law, Defendant

conducted business in this State because, without limitation, Defendant conductecl the business of

insurance in Texas and committed one or more torts and/or violated the Texas D"I'PA aricl/or

Insurance Code, in whole or in part in this State, against Plaintiff in Harris Countv, Texas.

Defendant has sufticient and/or minimum contacts witli this State, and thus Plaintiffat3irmatively

assert the Court's exercise of jurisdiction over Deferidant comports with "traditional notions of fai►-

play and substantial justice."

                                            C.       VENUE.

        10.     Venue is proper in Harris County because all or a substantial part of the events oi-

omissions givinc, rise to the claim occurred in Harris County. Tex. Civ. Prac. & Rem. Code §

15.002(a)(1). The property subject to this dispute and which is owned by Plaintiff is located in

Harris County. The insurance policy insuring the property was executed in Harris County. The

damage to tlie property i-esulted froni an event or occurrence in Harris Couiitv. The resulting

insurance claini that was made by Plaintiff, the property inspection performed by Defendant, and

the denial and/or underpayment of the insurance claim by Defendant occurred in Harris County.

                                                   I V.
                                       FACTUAL BACKGROUND


        11.     Maria Moronez is a named insured under a property insurance policy issued by

State Farm Lloyds. The policy number is ***8885.
  Case 4:19-cv-03723 Document 1-3 Filed on 09/27/19 in TXSD Page 8 of 24




         12.   On August 28, 2017, Hurricane Harvey hit the Texas coast, which inclucied Harris

County. This resulted in roof and interior damage to Plaintiff's home. Specifically, the storm lifted

and tore shingles on thc roof, allowing water to enter the home. Consequently, the walls and the

ceiling hacl to be replaced. Furthermore, Plaintiffs ceiling was rotting after the liurricane.

Thereafter, Plaintiff filed a claim on her insurance policy.

         13.   Plaintiff asserts that Defendant improperly denied and/or underpaid the claim.

         14.   Plaintiff asserts that Defendant conducted a substandard investioation and

inspection of the property, prepared a. report, which did not include all of the daniages that were

observed during the inspection, and undervalued the dama~es observed during the inspection.

         15.   Defendant performed an outcome-oriented investigation of Plaintift's claim.

Defendant's (improper) claims handling included Defendant's biased claims adjustment, and an

unfair and inequitable evaluation of Plaintiffs losses on the property. In additioti, Defendant's

clainis handling included botli an unreasonable investigation and underpayment of PlaintifPs

claim.

                                                  V.
                           CAiJSES OF ACTION AND ATTORNEY'S FEES


         16.    Plaintiff incorporates the foregoing for all purposes.

         A.     BREACH OF CONTRACT

         17.    Plaintiff and Defendant entered into an insurance contract. Defendant breacheci this

contract by, without limitation, inadeduatel_y and/or improperly investigating Plaintiff s insurance

claim, wrongfully denying and/or underpaying the claim. Defendant damaged Plaintiff through

its actions and/or inactions described herein.

         B.     PRONVIPT PAYNIENT OF CLAIMS STATUTE
  Case 4:19-cv-03723 Document 1-3 Filed on 09/27/19 in TXSD Page 9 of 24




       18.     Defendant's failure to pay for Plaintiff's losses and/ or to follow the statutory time

guidelines for accepting or denying coverage constitutes a violation of Section 542.001 eJ scrq. of

the Texas hisurance Code, including without limitation §§ 542.055-.058.

       19.     Iii addition to Plaintiffs claim for damages, Defendant's violation of the Tex.

Insurance Code entitles Plaintiff to penalties, interest and attorne_y's fees as set lorth in Section

542.060 of the Texas Insurance Code.

       C.      BAD FAITH

       20.     Defendant is an insurance conipany and insured Plaintiff's property. Defendant is

required to comply with Chapter 541 of the Texas Insurance Code.

       21.     Defendant violated Section 541.051 of the Texas Insurance Code bv, without

limitation, inaking statements inisrepresenting the terms and/or benefits of the policy.

       22.     Defendant also violated Section 541.060 by, witliout limitation:

               a.      Vlisrepresenting to Plaintiff a material fact or policy provision relating to

                       covei-age at i ssue;

               b.      Failing to attempt in good faith to effectuate a prompt, faii-, and equitable

                       settlement of a claim with respect to which the insurer's liability lhad become

                       reasonably cleai;

               C.      Failing to proniptly provide to Plaintiff a reasonable explanation of the basis

                       in the policy, in relation to the facts or applicable law, for tlie insurer's denial

                       of a claim or offer of a compromised settlement of a claim;

               d.      Failing within a reasonable time to afiirm or deny coverage of a. claim to

                       Plaintiff or submit a reservation of rights to Plaintiff; and/or
 Case 4:19-cv-03723 Document 1-3 Filed on 09/27/19 in TXSD Page 10 of 24




               e.      Refusing to pay the claim without conductina a reasonable investigation

                       with respect to the claini;

       23.     Defendant violated Section 541.061 by, witliout limitation:

               a.      Making an untrue statement of material fact;

               b.      Failing to state a matei-ial fact necessary to mal:e otlier statements made not

                       misleading considering the circumstances under which the statements were

                       made;

               C.      Making a statement in a manner that would mislead a reasonably prudent

                       person to a false conclusion of a material fact;

               d.      Making a material tnisstatement of law; and/or

               e.      Failing to disclose a matter required by law to be disclosed.

       24.     Defendant knowingly committed the acts coniplained of. As such, Plaicitiff is

entitled to exemplary and/or treble dama-es pursuant to Texas Insurance Code Section 541.152(a)-

(b).

       D.      Additioiial Claims & Damages.

       25.     Plaintiff also seelcs to recover damaues and/or actual damages "caused by"

Defendant's Insurance Code violations. This includes, without limitation, dauiages resulting fro►n

Defendant's delay in payment, resulting from Defendant's unreasonable investigation. This

includes, witliout limitation, costs for temporary repairs, additional property damage to PlaintifPs

home during the pendency of the claims process and this litigation, costs associated with appraisal

costs or sunis related to pre-appraisal damage assessnients.
 Case 4:19-cv-03723 Document 1-3 Filed on 09/27/19 in TXSD Page 11 of 24




       26.      Plaintiff also seeks damages to compensate Plaintiff for the tangible and intangible

consequences, suffering, stress and mental anguish of having to live witli an unrepaired liotne for

months.

       E.       ATTORNEY's FEES

       27. ) Plaintiff engaged the undersijned attorne_ys to prosecute this lawsuit against

Defendant and a-reed to pay reasonable attorney's fees and expenses throuoh trial and any appeal.

       28.      Plaintiff is entitled to reasonable and necessary attorney's fees pursuant to Texas

Civil Practice and Remedies Code Sections 38.001-38.003 because an attorney that represents

Plaintiff presented the claim to Defendant, and Defendant did not tender the just amount owed

before the expiration of the 30th day aftei- the claim was presented.

       29.      Plaintiff fiu-ther prays that slie be awarded all reasonable attorney's fees incurred in

prosecuting her causes of action through trial and any appeal pursuant to Sections 541.152 and

542.060 of the Texas Insuratice Code.

                                                Vi.
                                   TEX. R. Civ. P. 193.7 NOTICE.

        31..    Pursuant to Tex. R. Civ. P. 193.7, the undersigned hereby notities all paities and

counsel of record that Plaintiff may introduce into evidence at the time of trial or pre-trial, those

documents produced by all parties in response to requests for production and/or requests for

disclosure in this inatter.

                                                 VII.
                                            .IURY DEN[ANI3

        32.     Pursuant to Tex. R. Civ. P. 216, Plaintiff hereby demands trial by jury anci has

tendered the appropriate fee.
 Case 4:19-cv-03723 Document 1-3 Filed on 09/27/19 in TXSD Page 12 of 24




                                               VIIt.
                                              PRAYER


       33.     WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant be

cited to appear and answer herein, and tliat, after due process of law, Plaintiff have judgment

against Defendant for actual damages, together witli exeniplary daniages, statutory damages, treble

damages, statutory interest, pre judgment interest, post judgment interest, attorney's fees, costs of

suit, and for all such other and further relief, both general and special, in law and in equity, to

whicli Plaintiffmay be justly entitled.




                                                  Respectfully submitted,

                                                  THE BUZBEE I.AW FIluvd
                                                 By: .'s "Anthoiry G.13uzhee
                                                      Antlhony G. Buzbee
                                                      State Bar No. 24001820
                                                      tbuzbee cr,txattorneys.coni
                                                      Clit-istopher J. Leavitt
                                                      State Bar No. 24053318
                                                      cleavitt@txattortieys.com
                                                      JP Morgan Chase Tower
                                                      600 Travis, Suite 6850
                                                      Houston, Texas 77002
                                                      Teleplione: (713) 223-5393
                                                      Facsimile: (713) 223-5909


                                                       AND
Case 4:19-cv-03723 Document 1-3 Filed on 09/27/19 in TXSD Page 13 of 24




                                    LAW OFFICES OF MANUEL SOLIS, PC

                                  By: .'s, Stephen R. i4Tcilkc.~r
                                       Stephen R. W al ker
                                       State Bar No. 24001820
                                       Texas Bar No. 24034729
                                       Gregory J. Finney
                                       Texas Bai- No. 24044430
                                       Juan A. Solis
                                       Texas Bar No. 24103040
                                       6657 Navi-ation Blvd.
                                       Houston, TX 77011
                                      Phone: (71 3) 277-7838
                                      Fas: (281.) 377-3924
                                      swalker a lnanuelsolis.com
                                      gfinney~ct manuelsolis.com
                                      jusolis@manuel sol is.com

                                      A'I'TORNEYS FOR PLATNTIFF
Case 4:19-cv-03723 Document 1-3 Filed on 09/27/19 in TXSD Page 14 of 24




    EXHIBIT B-3
                  Case 4:19-cv-03723 Document 1-3 Filed on 09/27/19 in TXSD Page 15 of 24

                                                                                               DELIVERED AUG 3 0 2019

                                                     CAUSE N0. 201959596

                                                     RECEIPT N0.                               0.00           CIV
                                                                       **********                     TR # 736621.43
PLAINTIFF: MORONEZ, MARIA                                                                   In The   133rd
        vs.                                                                                 Judicial District Court
DEFENDANT: STATE FARM LLOYDS                                                                of Harris County, Texas
                                                                                            133RD DISTRICT COURT
                                                                                            Houston, TX
                                                                     CITATION
THE STATE OF TEXAS
County of Harris




T0: STATE FARM LLOYDS BY SERVING THROUGH CORPORATION SERVICE COMPANY
    211 EAST 7TH STREET SUITE 620    AUSTIN TX 78701 - 3218
      Attached is a copy of PLAINTIFF'S ORIGINAL PETITION

This instrument was filed on the 26th daV of Auaust, 2019, in the above cited cause number
and court. The instrument attached describes the claim against you.

     YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file a
written answer with the District Clerk who issued this citation by 10:00 a.m on the Monday
next following the expiration of 20 days after you were served this citation and petition,
a default judgment may be taken against you.
TO OFFICER SERVING:
      This citation was issued on 26th day of August, 2019, under my hand and
seal of said Court.
                                               ,J~'pF HAJ~R~s,:            ciy~~~~ `
                                           f
Issued at reauest of:                      a~                               MARILYN BURGESS, District Clerk
                                                                     •o~
LEAVITT, CHRISTOPHER JERROD                U `                           ~4 Harris County, Texas
600 TRAVIS STREET SUITE 7300               ~?
                                                                     ;<' -c 1 201 Caroline, Houston, Texas 77002
HOUSTON, TX 77002                                                             (P.O. Box 4651, Houston, Texas 77210)
Tel: (713) 223-5393                                ...............
Bar No.: 24053318                                     (+' „•,° Generated By: CUERO, NELSON 7MM//11310421

                                        OFFICER/AUTHORIZED PERSON RETURN
Came to hand at                o'clock _.M., on the                             day of

Executed at (address)                                                                                                  in

                               County at                    o'clock _.M., on the                day of

          , by delivering to                                                                 defendant, in person, a

true copy of this Citation together with the accompanying                                  copy(ies) of the Petition

attached thereto and I endorsed on said copy of the Citation the date of delivery.
To certify which I affix my hand officially this       day of

FEE: $

                                                                                    of                     County, Texas


                                                                           By
                     Affiant                                                                 Deputy

On this day,                                            , known to me to be the,.person whose
signature appears on the foregoing return, personally appeared. After being by me duly sworn,
he/she stated that this citation was executed by him/her in the exact manner recited on the
return.

SWORN TO AND SUBSCRIBED BEFORE ME, on this                                 day of



                                                                                             Notary Public




N. INT. CITR. P                                          *73662143*
Case 4:19-cv-03723 Document 1-3 Filed on 09/27/19 in TXSD Page 16 of 24




    EXHIBIT B-4
     Case 4:19-cv-03723 Document 1-3 Filed on 09/27/19 in TXSD Page 17 of 24                      9/21/2019 11:27 AM
                                                                        Marilyn Burgess - District Clerk Harris County
                                                                                             Envelope No. 37010586
                                                                                 By: SHANNON NORTH-GONZALEZ
                                                                                          Filed: 9/23/2019 12:00 AM
                                 CAUSE NO. 2019-59596

MARIA MORONEZ,                               §              IN THE DISTRICT COURT OF
  Plaintiff,                                 §
                                             §
v.                                           §                 HARRIS COUNTY, TEXAS
                                             §
STATE FARM LLOYDS,                           §
  Defendant.                                 §                 133RD JUDICIAL DISTRICT


                          DEFENDANT’S ORIGINAL ANSWER


       Defendant State Farm Lloyds files this Original Answer to Plaintiff’s Original

Petition:

                                         I.
                                   GENERAL DENIAL

       1.     Defendant generally denies all material allegations contained in Plaintiff’s

Original Petition, and any amendment thereto, and demands strict proof thereof as

allowed under the laws of the State of Texas. By this general denial, Defendant would

require Plaintiff to prove every fact to support the claims in Plaintiff’s Original Petition,

and any amendment thereto, by a preponderance of the evidence.

                                             II.

                                        DEFENSES

       2.     Policy Coverage Provisions. Under the Insuring Agreement, Plaintiff

bears the burden to prove the actual cash value of damage resulting from an

occurrence of accidental direct physical loss to the insured property during the policy

period. Plaintiff lacks proof of damages resulted from any accidental direct physical loss

during the policy period beyond those damages found by State Farm under the Policy.
   Case 4:19-cv-03723 Document 1-3 Filed on 09/27/19 in TXSD Page 18 of 24



       3.      Limit of Liability. State Farm’s liability, if any, is limited to the amount of

the policy limits under the subject policy, pursuant to the "Limit of Liability" and other

clauses contained in the policy sued upon.

       4.      Deductible/Offset. Defendant is entitled to an offset or credit against

Plaintiff’s damages, if any, in the amount of Plaintiff’s $2,532.00 deductible, as well as

an additional offset or credit in the amount of State Farm’s payments to Plaintiff.

       5.      Loss Settlement Provision/Condition: Replacement Cost Benefits.

Under the Insuring Agreement, Plaintiff must first repair or replace the damaged

property to recover replacement cost benefits and the Policy limits such coverage to

costs “necessarily” spent to repair the damaged property. The Policy specifically

provides:

                 FE-3533.2 HOMEOWNERS POLICY ENDORSEMENT (Texas)

       SECTION I - LOSS SETTLEMENT

       COVERAGE A-DWELLING

       Items 1. and 2. are replaced by the following:

       1. A1 - Replacement Cost Loss Settlement - Similar Construction.

            a. We will pay the cost to repair or replace with similar construction and for
               the same use on the premises shown in the Declarations, the damaged
               part of the property covered under SECTION I - COVERAGES,
               COVERAGE A - DWELLING, except for wood fences, subject to the
               following:

               (1) until actual repair or replacement is completed, we will pay only    the
                   actual cash value at the time of the loss of the damaged part of     the
                   property, up to the applicable limit of liability shown in           the
                   Declarations, not to exceed the cost to repair or replace            the
                   damaged part of the property;

               (2) when the repair or replacement is actually completed, we will pay the
                   covered additional amount you actually and necessarily spend to
                   repair or replace the damaged part of the property, or an amount up to
                   the applicable limit of liability shown in the Declarations, whichever is
                   less;
   Case 4:19-cv-03723 Document 1-3 Filed on 09/27/19 in TXSD Page 19 of 24



              (3) to receive any additional payments on a replacement cost basis, you
                  must complete the actual repair or replacement of the damaged part
                  of the property within two years after the date of loss, and give prompt
                  notice to us after the work has been completed; and

              (4) we will not pay for increased costs resulting from enforcement of any
                  ordinance or law regulating the construction, repair or demolition of a
                  building or other structure, except as provided under Option OL -
                  Building Ordinance or Law Coverage.

Under this policy requirement, Plaintiff must timely provide proof of completed repairs or

replacement to any covered property damage connected with her insurance claim in

order to recover replacement cost benefits as defined under the Policy.

      6.      Wear and Tear, Deterioration. Plaintiff’s claims are barred, in whole or in

part, because the damages and losses alleged in Plaintiff’s Original Petition, none being

admitted, were proximately caused in whole or in part by wear and tear and related

aging issues. The policy at issue provides that wear and tear does not fall under the

coverage of the policy:

                             SECTION I – LOSSES NOT INSURED
      1. We do not insure for any loss to the property described in Coverage A which
         consists of, or is directly and immediately caused by, one or more of the perils
         listed in items a. through n. below, regardless of whether the loss occurs
         suddenly or gradually, involves isolated or widespread damage, arises from
         natural or external forces, or occurs as a result of any combination of these:
                                         * * * * *
           g. wear, tear, marring, scratching, deterioration, inherent vice, latent defect or
              mechanical breakdown…

Part of the property damages Plaintiff is claiming to her roof, and other areas of the

property occurred over time through wear, tear, and deterioration. These conditions are

not insured under the policy at issue.

      7.      Surface Water. Plaintiff’s claims are barred, in whole or in part, because

the damages and losses alleged in Plaintiff’s Original Petition, none being admitted,
   Case 4:19-cv-03723 Document 1-3 Filed on 09/27/19 in TXSD Page 20 of 24



were proximately caused in whole or in part by flood water or surface water. The policy

at issue specifically provides:

                              SECTION I – LOSSES NOT INSURED
                                           * * * * *
       2. We do not insure under any coverage for any loss which would not have
          occurred in the absence of one or more of the following excluded events. We
          do not insure for such loss regardless of: (a) the cause of the excluded event;
          or (b) other causes of the loss; or (c) whether other causes acted
          concurrently or in any sequence with the excluded event to produce the loss;
          or (d) whether the event occurs suddenly or gradually, involves isolated or
          widespread damage, arises from natural or external forces, or occurs as a
          result of any combination of these:
                                           * * * * *
            FE-3533.2 HOMEOWNERS POLICY ENDORSMENT (Texas)

            SECTION I – LOSSES NOT INSURED

            Item 2.c. is replaced by the following:

            2. c. Water, meaning:

               (1) flood, surface water, waves (including tidal wave, tsunami, and
                   seiche), tides, tidal water, overflow of any body of water, or spray or
                   surge from any of these, all whether driven by wind or not;

               (2) water or sewage from outside the residence premises plumbing
                   system that enters through sewers or drains, or water which enters
                   into and overflows from within a sump pump, sump pump well or any
                   other system designed to remove subsurface water which is drained
                   from the foundation area;

               (3) water below the surface of the ground, including water which exerts
                   pressure on, or seeps or leaks through a building, sidewalk, driveway,
                   foundation, swimming pool or other structure; or

               (4) material carried or otherwise moved by any of the water, as described
                   in paragraphs (1) through (3) above.

Part of the damages Plaintiff is claiming to her house and its contents resulted from

surface water. This condition is not insured under the policy at issue.

       8.      Bona Fide/Legitimate Dispute. A bona fide/legitimate dispute exists

precluding Plaintiff’s recovery of damages under extra-contractual theories including for

violations of the Texas Insurance Code or any other statutory or common law authority.
    Case 4:19-cv-03723 Document 1-3 Filed on 09/27/19 in TXSD Page 21 of 24



       9.       Cap on Punitive Damages. TEX. CIV. PRAC.          AND   REM. CODE §41.001, et

seq., applies and punitive damages awarded, if any, are subject to the statutory limit set

forth therein, other applicable statutory authority, and the common law. Further, unless

Plaintiff proves Defendant’s liability for punitive damages, and the amount of punitive

damages, if any, by clear and convincing evidence, any award of punitive damages

would violate Defendant’s due process rights guaranteed by the Fourteenth Amendment

to the United States Constitution and by Section 19 of Article 1 of the Texas

Constitution.

                                          PRAYER

       Defendant prays that Plaintiff take nothing by her claims, and that Defendant

recover its costs, fees, and expenses, and such other further relief to which Defendant

may show itself to be justly entitled to, in law and in equity.

                                                   Respectfully submitted,

                                                   NISTICO, CROUCH & KESSLER, P.C.

                                                   By:    /s/ M. Micah Kessler
                                                          M. Micah Kessler
                                                          State Bar No. 00796878
                                                          Jazmine J. Ford
                                                          State Bar No. 24109881
                                                   1900 West Loop South, Suite 800
                                                   Houston, Texas 77027
                                                   Telephone: (713) 781-2889
                                                   Telecopier: (713) 781-7222
                                                   Email: mkessler@nck-law.com
                                                   Email: jford@nck-law.com
                                                   COUNSEL FOR DEFENDANT
   Case 4:19-cv-03723 Document 1-3 Filed on 09/27/19 in TXSD Page 22 of 24



                             CERTIFICATE OF SERVICE

         I certify that a true and correct copy of the foregoing instrument was served on
all parties through counsel of record in compliance with Rules 21 and 21a of the Texas
Rules of Civil Procedure on September 21, 2019, in the manner(s) prescribed below:

      Anthony G. Buzbee
      Christopher J. Leavitt
      The Buzbee Law Firm
      600 Travis, Suite 6850
      Houston, Texas 77002
      VIA EFILE

      Stephen R. Walker
      Gregory J. Finney
      Juan Solis
      Law Offices of Manuel Solis, PC
      6657 Navigation Boulevard,
      Houston, Texas 77011
      VIA EFILE



                                                         /s/ M. Micah Kessler
                                                           M. Micah Kessler
Envelope Details                                                           Page 1 of 2
       Case 4:19-cv-03723 Document 1-3 Filed on 09/27/19 in TXSD Page 23 of 24


 Print this page

 Case # 201959596 - MORONEZ, MARIA v STATE FARM
 LLOYDS
 Case Information
 Location                      Harris County - 133rd Civil District Court
 Date Filed                    9/21/2019 11:27 AM
 Case Number                   201959596
 Case Description              MORONEZ, MARIA v STATE FARM LLOYDS
 Assigned to Judge
 Attorney                      M Kessler
 Firm Name                     Nistico Crouch & Kessler PC
 Filed By                      Tyffeni Nguyen
 Filer Type                    Attorney
 Fees
 Convenience Fee               $0.00
 Total Court Case Fees         $0.00
 Total Court Party Fees        $0.00
 Total Court Filing Fees       $0.00
 Total Court Service Fees      $0.00
 Total Filing & Service Fees   $0.00
 Total Provider Service Fees   $0.00
 Total Provider Tax Fees       $0.00
 Total Taxes (for non-court
                               $0.00
 fees)
 Grand Total                   $0.00
 Payment
 Account Name                  AMEX 6004
 Transaction Amount            $0.00
 Transaction Response
 Transaction ID                55233038
 Order #

 Answer/ Response / Waiver
 Filing Type                                     EFileAndServe
 Filing Code                                     Answer/ Response / Waiver
 Filing Description                              Defendant's Original Answer
 Reference Number                                Moronez, Maria
 Comments




https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=77b2ec7f-c4e9-45a4-818f-2... 9/21/2019
Envelope Details                                                           Page 2 of 2
       Case 4:19-cv-03723 Document 1-3 Filed on 09/27/19 in TXSD Page 24 of 24


 Status                                           Submitting
 Fees
 Court Fee                                        $0.00
 Service Fee                                      $0.00
 Documents
 Lead Document                 Moronez, Maria - Defendant Original Answer.pdf          [Original]


 eService Details
                                                                                  Date/Time
 Name/Email                 Firm               Service Method   Status   Served
                                                                                  Opened
 Jessica Salto              Buzbee Law                          Not
                                               EServe                    No       Not Opened
 jsalto@txattorneys.com     Firm                                Sent
 Christopher Leavitt        Buzbee Law                          Not
                                               EServe                    No       Not Opened
 cleavitt@txattorneys.com Firm                                  Sent
 Ryan Steinhart             The Buzbee Law                      Not
                                               EServe                    No       Not Opened
 rSteinhart@txattorneys.com Firm                                Sent
 Rian Taff                                                      Not
                                               EServe                    No       Not Opened
 rtaff@txattorneys.com                                          Sent
 Harvey Clerk               The Buzbee Law                      Not
                                               EServe                    No       Not Opened
 LawClerk@txattorneys.com Firm                                  Sent
 Anthony Buzbee                                                 Not
                                               EServe                    No       Not Opened
 tbuzbee@txattorneys.com                                        Sent
 Gregory J. Finney                                              Not
                                               EServe                    No       Not Opened
 gfinney@manuelsolis.com                                        Sent
 Jazmine J. Ford                                                Not
                                               EServe                    No       Not Opened
 jford@nck-law.com                                              Sent
 Juan Solis                                                     Not
                                               EServe                    No       Not Opened
 jusolis@manuelsolis.com                                        Sent
 Stephen R. Walker                                              Not
                                               EServe                    No       Not Opened
 swalker@manuelsolis.com                                        Sent
 Tyffeni Nguyen             Nistico, Crouch                     Not
                                               EServe                    No       Not Opened
 tnguyen@nck-law.com        & Kessler                           Sent
 M. Micah Kessler           Nistico Crouch &                    Not
                                               EServe                    No       Not Opened
 mkessler@nck-law.com       Kessler, PC                         Sent




https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=77b2ec7f-c4e9-45a4-818f-2... 9/21/2019
